IN THE TEXAS COURT OF CRIMINAL APPEALS 
 
                              PD­0238­15 
 
    FROM THE FIRST DISTRICT OF TEXAS COURT OF APPEALS 
                     NO: 01­13­00825­CR 
                               
                                                                             
    WILLIAM HERNANDEZ, Petitioner 
 
          v.  
     
    STATE OF TEXAS, Respondent. 
                                                                             
 
      Appealed from the 351st District Court, Harris County, Texas  
                  Trial Court Case Number 1295162 
 
 
                                       The Spriggs Law Firm 
                                       1011 S. Jackson Street 
                                       Amarillo, Texas 79101 
                                       Tel. 806 376 7260 
                                       Fax (806) 372­3298 
                                       Email: ​
                                              spriggslawronald@gmail.com 
                                        
                                       /S/Ronald T. Spriggs 
                                       Ronald T. Spriggs 
                                       TSBN 00792853 
                                       Attorney for Petitioner 
       July 7, 2015                    William Hernandez 
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        


                                                                        1
                    Table of Contents 
 
Cover Sheet…………………………………...,.…………………………………1 
Table of Contents…………………………..……………………………………...2 
Index of Authority………………………..………………………………………..3 
Statement of Oral Argument……………………………………………………….4 
Statement of Case………………………………………………………………....4 
Procedural History……………………...…………………………………………4 
Grounds for Review……………………………………………………………….4 
Argument…………………………………………………………………………..8  
Conclusion……………………………………………………………………….11 
Certificate of Service……………………………………………………………..12 
Certificate of Compliance………………………………………………………...12 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                                   2
                                    Index of Authority 
 
Hawkins v. State,​
                  135 S.W.3d 72, 77 (Tex.Crim.App.2004)..................................9 

Hernandez v. State​
                  , 454 S.W.3d 643, 645­47 (Tex. App. 2014)............................4 

Ladd v. State,​
               3 S.W.3d 547, 567 (Tex.Crim.App.1999).......................................9 

Ocon v. State,​
​              284 S.W.3d 880, 884 (Tex.Crim.App.2009)...................................9 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                                                                                3
                                      Oral Argument  

         Petitioner requests oral arguments, only if the Court desires it.  

                                    Statement of Case  

         Petitioner ­­ convicted of aggravated robbery and sentenced to life 

imprisonment ­­ seeks review of the appellate court decision upholding the 

conviction against him. 

                                    Procedural History 

         Trial was held on Sept. 13, 2013. A life sentence was imposed on Sept. 16, 

2013.1  

         Appeal was taken: opinion delivered on December 2nd 2014.  

                                       Grounds for Review: 

         Whether the appellate court correctly held that inadmissible inculpatory 

testimony can be cured with a jury instruction, when the identity of the defendant 

is the critical issue at trial. 

                                            Facts 

         For the purpose of this petition, petitioner relies on facts recited in the 

appeal. Mrs. Arnold, was home with her husband and her granddaughter, Jennifer. 

Mrs. Arnold heard her husband screaming and a crashing sound. She and Jennifer 


1
    Hernandez v. State​
    ​                 , 454 S.W.3d 643, 645­47 (Tex. App. 2014).


                                                                                        4
ran toward the front door, where they saw that two men had kicked in her front 

door and were holding guns. One man, who wore a mask, grabbed Jennifer and the 

other, who was not wearing a mask, put a gun to Barbara's head. He demanded that 

she tell him where they kept their money and take him to the safe, and he 

threatened to kill her if she did not. A third man entered the house through the back 

door after having chased Mr. Arnold into the backyard. The third man wore a 

badge around his neck and black t­shirt with the word “police” on the front. 

      Mrs. Arnold testified, at trial, that she got a good look at the man who held a 

gun. She identified petitioner in court as her assailant; further, she testified to 

hearing the three men speaking to each other, mostly in Spanish. 

      Later that same day, while she was driving to the grocery store with her son, 

Mrs. Arnold saw petitioner driving a tan Hummer. She obtained a partial license 

plate number on the vehicle and reported it to the police.Based on the license plate 

number she had obtained, police officers were eventually able to locate the tan 

Hummer, and they detained the people who were riding in it. 

      The officer who stopped the Hummer believed petitioner had been riding in 

the vehicle, but he was unable to detain him. However, he observed petitioner walk 

into a nearby apartment. 




                                                                                       5
      Police testified that Mrs. Arnold incorrectly identified a man in that photo 

array as having been involved in the robbery. 

      Police were able to question petitioner at the apartment and eventually 

detained him as well. petitioner was put into a live line­up. Mrs. Arnold identified 

petitioner as the man who had held a gun to her head during the robbery and as the 

man she had seen driving the Hummer after the robbery.  

      One of the other two men who were found and detained when police stopped 

the Hummer was Eddie Castaneda, who owned the Hummer. Castaneda testified at 

trial as an accomplice witness. He admitted that he had gone to the Arnolds' house 

with petitioner and two other men. Castaneda testified that he got scared during the 

robbery and ran off and that the other men picked him up later. He observed that 

one of the other men with him was wearing police gear. Castaneda testified that he 

had owned the Hummer for about a month at the time of his arrest and that he was 

not the one driving it on the afternoon of the robbery. 

      Denise Guzman, the mother of petitioner's child, also testified at trial. She 

testified that petitioner admitted to having committed a robbery around the same 

time the Arnold robbery occurred in order to get money to post bond for her. 

      On appeal, in his second point of error, petitioner argued that the trial court 

abused its discretion in denying his motion for mistrial when Spanish­speaking 



                                                                                         6
members of the jury heard the accomplice witness volunteer information regarding 

an extraneous offense. 

        Castaneda testified through an interpreter at trial. During his 

cross­examination, the following exchange occurred between Castaneda and 

petitioner's attorney: 

               [attorney]: And you said you weren't wearing any police gear when 
               this robbery occurred? 
               [witness]: On this robbery, I had no police gear, sir. 
               [attorney]: Okay. Okay. And how many robberies do you have 
               pending right now? 
                
        Petitioner's attorney then interrupted Castaneda and asked to approach the 

bench. He stated, “I caught most of that [answer] and I don't want the answer 

interpreted.” Outside the presence of the jury, the trial court had the answer 

interpreted. Castaneda's response was, “I have two aggravated robberies. I 

committed two with [petitioner], but I'm fighting the cases.” 

petitioner's counsel objected to this answer as non­responsive, and the trial court 

sustained his objection. Petitioner's attorney also sought an instruction to disregard 

the statement, even though it was never interpreted for the jury, because he was 

                              spoke​
aware that at least one juror ​     Spanish.2 




2   ​
    Emphasis added. 


                                                                                       7
         The trial court asked the bailiff to determine which jurors, who were waiting 

outside the courtroom, spoke Spanish. There were two jurors who spoke Spanish, 

and the trial court questioned them, individually, about what they had heard. The 

first testified that he spoke Spanish fluently and that he understood Castaneda's 

answer “for the most part.” The juror also told the trial court that he had not spoken 

to anyone else on the jury about Castaneda's last answer. The trial court 

specifically instructed him to disregard that answer, that it could not be considered 

evidence in the trial for the present offense, and that he was not to share the answer 

with anyone else on the jury. The juror indicated that he understood the instruction 

and agreed that he would comply. The trial court repeated the same process with 

the second juror, who likewise stated that she had not told any of the other jurors 

what Castaneda's last answer was, that she understood the trial court's instruction, 

and that she would comply. At that point, petitioner moved for a mistrial, which 

the trial court denied.3  

                                 Argument & Authority 

         Mistrial is a device used to halt trial proceedings when error is so prejudicial 

that expenditure of further time and expense would be wasteful and futile.4 




3
    ​   Hernandez v. State​
    See​                  , 454 S.W.3d 643, (Tex. App. 2014).
4
    Ladd v. State,​
    ​              3 S.W.3d 547, 567 (Tex.Crim.App.1999). 


                                                                                        8
Whether a witness's improper reference to an extraneous offense mandates a 

mistrial is determined by examining the particular facts of the case.5 “A mistrial is 

an appropriate remedy in ‘extreme circumstances' for a narrow class of highly 

prejudicial and incurable errors.”6  

         In determining whether a trial court abused its discretion in denying a 

motion for mistrial, we consider (1) the severity of the underlying misconduct, (2) 

any curative measures adopted, and (3) the certainty of the conviction absent the 

misconduct. “Ordinarily, a prompt instruction to disregard will cure error 

associated with an improper question and answer, even one regarding extraneous 

offenses.”7  

         Here: 
               [the court]:  My instruction to you is that you disregard the last 
               answer by the witness and not tell anyone else on the jury what the 
               answer was. Do you understand my instruction?8  
               [the interpreter]: His response was: I have two aggravated robberies. I 
               committed two with William, but I’m fighting the cases.9  
                
         The problem is that the instruction addressed only the jurors who ​spoke 

                           understood​
spanish and not jurors who ​          spanish. An instruction to the entire panel 



5
    See id.
    ​
6
    Ocon v. State,​
    ​              284 S.W.3d 880, 884 (Tex.Crim.App.2009) (quoting ​
                                                                    Hawkins v. 
State,​
       135 S.W.3d 72, 77 (Tex.Crim.App.2004)).
7
  Hernandez v. State​
  ​                  , 454 S.W.3d 643, 649­50 (Tex. App. 2014).
8
  V.4;P.58, L20­23. 
  ​
9
  V.4;P.55;L.22­23.
  ​



                                                                                      9
was not impracticable. Or, the trial judge should have told the bailiff to see if any 

of the jurors understood the answer given by Castaneda, because (it  is common 

knowledge) many people in Texas understand Spanish but cannot speak it. The 

judge should have told all the jurors that Castaneda's answer cannot be considered 

for any reason during deliberations.  

         The error is extremely prejudicial because some jurors were not under the 

instruction. Moreover, the testimony cannot be reasonably expected to be 

withdrawn from the juror's minds because of the alleged relationship of the 

petitioner and Castaneda as participants in the offense.  


         The record demonstrates that the court understood the inflammatory and 

unduly prejudicial meaning of Castaneda’s statement  took exception to the 

statement of Castaneda.  

                [the court]: ­­ you cannot talk about anything regarding another case 
         with William. Do you understand that?10   
                [the court]: So, if you’re asked a question, any question you’re not to 
         refer to any other offense or any other crime with which you may have 
         participated in with Mr. Hernandez. Do you understand that? 11  
                 
                 
                 
                 
                 


10
     V.4;P.56;L.10­12.
     ​
11
     V.4;P.56;L.14­17.
     ​



                                                                                      10
                                     Conclusion 

       Where inadmissible, unduly prejudicial, testimony is evoked before the 

entire jury panel, instructions to disregard should, likewise, be given to the entire 

panel. Here, inadmissible testimony was evoked in spanish and instructions to 

disregard were given only to Spanish speakers without regard as to whether 

non­Spanish speakers understood the testimony.  

                                        Prayer 

       Wherefore premises considered, petitioner asks that the opinion of the 

appellate court be reversed and for such other relief has he maybe entitled to in law 

or equity.  

                                               The Spriggs Law Firm 
                                               1011 S. Jackson Street 
                                               Amarillo, Texas 79101 
                                               Tel. 806 376 7260 
                                               Fax (806) 372­3298 
                                               Email: ​
                                                      spriggslawronald@gmail.com 
                                                
                                               /S/Ronald T. Spriggs 
                                               Ronald T. Spriggs 
                                               TSBN 00792853 
                                               Attorney for Petitioner 
                                               William Hernandez  
                                                
                                                
                                                
                                                
                                                
                                                



                                                                                     11
                          Certificate of Compliance 
 
       I hereby certify that I used the aid of a computer and software to generate 
this document. I used 14­point typeface for all text, except for footnotes which are 
in 12­point typeface. Further, I certify that this Petition and the brief contain 467 
(four­hundred and sixty seven). In making this certificate of compliance, I am 
relying on the word counter used by the same the same software used to prepare 
the document. The word count excludes words used in following: the caption, 
identity of parties and counsel, statement regarding oral argument, table of 
contents, index of authorities, statement of the case, statement of issues presented, 
statement of jurisdiction, statement of procedural history, statement of facts, 
signature, proof of service, certification, certificate of compliance, and appendix. 
                                                  
                                                 /S/ Ronald T. Spriggs 
                                                  
                                  Certificate of Service 
                                                  
       I certify that on July 6, 2015 a true and correct copy of this document was 
served on the parties listed below in the manner indicated. 
                                                  
                                                 /S/ Ronald T. Spriggs 
                                                  
Angela Weltin 
District Attorney 
713.755.0242 (fax) 
 




                                                                                    12
Envelope Details


  Print this page

  Case # PD-0238-15
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             07/06/2015 06:10:33 PM
   Case Number                            PD-0238-15
   Case Description
   Assigned to Judge
   Attorney                               LEVI SPRIGGS
   Firm Name                              THE SPRIGGS LAW OFFICE
   Filed By                               LEVI SPRIGGS
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.09
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $3.00
   Total Provider Tax Fees                $0.25
   Grand Total                            $3.34
   Payment
   Account Name                           Levi L. Spriggs
   Transaction Amount                     $3.34
   Transaction Response
   Transaction ID                         9760646
   Order #                                005951210-0

   Brief
   Filing Type                                            EFileAndServe
   Filing Code                                            Brief
   Filing Description                                     Brief
   Reference Number                                       PD-0238-15
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
             07/07/2015 The petition for discretionary review does not contain the identity of Judge, Parties
                        and Counsel [Rule 68.4(a)]. The petition for discretionary review does not contain a
   Other     11:29:18

https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=fa3ff6ef-fe81-4701-b953-515b4554cfee[7/7/2015 11:31:57 AM]
Envelope Details

                                 copy of the court of appeals opinion [Rule 68.4(j)]. Your petition is still due July 1,
                   AM
                                 2015.
   Documents
   Lead Document                          HernandezBrief.pdf                                                       [Original]


   eService Details
   Name/Email             Firm            Service Type                                       Status         Served         Date/Time Opened
   LEVI L SPRIGGS         THE SPRIGGS LAW EServe                                                                           07/07/2015
                                                                                             Sent           Yes
   levi.spriggs@gmail.com OFFICE                                                                                           09:46:40 AM



   Motion
   Filing Type                                       EFileAndServe
   Filing Code                                       Motion
   Filing Description                                Motion
   Reference Number                                  PD-0238-15
   Comments
   Status                                            Rejected
   Fees
   Court Fee                                         $0.00
   Service Fee                                       $0.00
   Rejection Information
   Rejection Reason   Time                          Rejection Comment
   Other              07/07/2015 11:29:18 AM        Please file this with your corrected petition.
   Documents
   Lead Document            MotionforExtentionoftime.pdf                                [Original]


   eService Details
   Name/Email             Firm            Service Type                                       Status         Served         Date/Time Opened
   LEVI L SPRIGGS         THE SPRIGGS LAW EServe                                                                           07/07/2015
                                                                                             Sent           Yes
   levi.spriggs@gmail.com OFFICE                                                                                           09:48:13 AM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=fa3ff6ef-fe81-4701-b953-515b4554cfee[7/7/2015 11:31:57 AM]